Citation Nr: 1215209	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for asbestosis with calcified pleural plaque bilaterally, for the portion of the appeal period extending from February 10, 2005 to August 6, 2008.

2.  Entitlement to an evaluation in excess of 60 percent for asbestosis with calcified pleural plaque bilaterally, for the portion of the appeal period extending from August 7, 2008 to May 31, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from March 1959 until January 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which granted service connection for diffuse calcified pleural plaques and assigned a noncompensable evaluation effective from February 10, 2005.  

This appeal arises from the initial rating award.  In addition, in this case, staged ratings have been assigned for various periods of the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Specifically, while the appeal was pending, the service-connected condition was recharacterized to include asbestosis.  Recently in a December 2011 rating action, an initial 30 percent evaluation was assigned for asbestosis with calcified pleural plaque bilaterally for the portion of the appeal period extending from February 10, 2005 to August 6, 2008; a 60 percent evaluation was assigned from August 7, 2008; and a 100 percent evaluation was assigned from June 1, 2010 forward.  Therefore, the claim for higher rating for asbestosis with calcified pleural plaque bilaterally has been separated into two claims, one for each of the staged periods for which an evaluation of less than 100 percent was assigned, as depicted on the title page.  The Board further notes that the issue of entitlement to an extaschedular evaluation will also be considered in conjunction with the entire appeal period at issue extending from February 2005. 

This matter was previously before the Board in August 2007, June 2009, April 2010 and May 2010, at which times it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  There has been substantial compliance with the actions requested in those Remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at a September 2006 travel Board hearing conducted at the RO.  The AVLJ who had conducted that hearing has subsequently left the Board before an appellate decision could be rendered in this case.  The Veteran was apprised of this by a letter dated in February 2012, and was afforded the opportunity to have a new Board hearing.  See 38 C.F.R. § 20.707 (2011).  The Veteran did not respond to that letter and accordingly, no new hearing will be provided in this matter pursuant to 38 C.F.R. § 20.707. 

An April 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, it is not entirely clear that the Veteran has maintained that that he is unemployed or unemployable due, at least in part, to symptoms of one or more of his service-connected conditions.  However, the Veteran has not been working since 2006, and the Board has included the issue of entitlement to a TDIU in order to clarify whether the Veteran wishes to pursue this matter as ancillary to his increased rating claim.  Therefore, as the Board (generally) has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the portion of the appeal period extending from February 10, 2005 to August 6, 2008, the Veteran's asbestosis with calcified pleural plaque bilaterally has been manifested by pulmonary function tests (PFT) showing Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method (DLCO (SB) of between 56 and 63 percent predicted; but findings of Forced Vital Capacity (FVC) of between 50 and 64 percent predicted, or DLCO (SB) of between 40 to 55 percent predicted has not been shown.  

2.  For the portion of the appeal period extending from August 7, 2008 to May 31, 2010, the Veteran's asbestosis with calcified pleural plaque bilaterally has been manifested by PFT showing DLCO (SB) of 40 to 55 percent predicted, but findings of FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; a requirement of continuous outpatient oxygen therapy, have not been shown.   


CONCLUSIONS OF LAW

1.  For the portion of the appeal period extending from February 10, 2005 to August 6, 2008, the criteria for an initial rating in excess of 30 percent for asbestosis with calcified pleural plaque bilaterally are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833 (2011).

2.  For the portion of the appeal period extending from August 7, 2008 to May 31, 2010, the criteria for a rating in excess of 60 percent for asbestosis with calcified pleural plaque bilaterally are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this notice must include explanation to the effect that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in February 2005 (addressing the elements of service connection prior to the grant of service connection).  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

To the extent that this claim also involves consideration of increased ratings (on a staged basis), for increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  Additional notice to this effect was provided for the Veteran in August 2007 after service connection had been established for asbestosis with calcified pleural plaque bilaterally.  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records and private medical records.  VA examinations were conducted in March 2005, August 2008, November 2009, and June 2010.  The file also contains statements and contentions made by the Veteran and his representative, and testimony was provided by the Veteran and his wife at travel Board hearing held in September 2006.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


Factual Background

On February 10, 2005, the Veteran filed a service connection claim for asbestosis.  His DD 214 reflects service with the United States Navy serving on the USS Cone as a machinery apprentice. 

A VA examination was conducted in March 2005 and the claims folder was reviewed.  The Veteran gave a history of working as a repairman in boiler and engine rooms during service, with employment post-service as a machinery builder in printing and coating of equipment.  It was noted that the Veteran started developing shortness of breath with exertion in 1996, which progressed slowly over the years.  He reported that he had a hard time climbing steps with intermittent wheezing and tightness.  A pack a day smoking habit since 17 or 18 years old was noted.  It was mentioned that asbestosis with calcified pleural plaque bilaterally had been diagnosed in 1999.  The Veteran indicated that he used Advair (one puff a day) and did not use oxygen.  

Pulmonary function test (PFT) results using post-bronchodilation results revealed FVC of 103 to 109 percent predicted.  It does not appear that DLCO (SB) testing was conducted.  The PFT results were described as normal without bronchodilator response.  A March 2005 CT scan of the chest revealed diffuse calcified pleural plaques consistent with asbestos exposure, but without evidence of asbestosis.  Diffuse calcified pleural plaques and nicotine abuse were diagnosed.  The examiner opined that there was no evidence of asbestos related pulmonary disease in light of the normal spirometry testing and findings on CT scan of the chest. 

By rating action of May 2005, service connection was established for diffuse calcified pleural plaques and a noncompensable evaluation was assigned from February 2005. 

The Veteran and his spouse presented testimony at a travel Board hearing held in September 2006.  The Veteran indicated that he was using inhalers twice a day, prescribed by VA, for treatment of his condition.  He and his wife mentioned symptoms such as wheezing, fatigue on exertion, and upper respiratory infections which they believed to be associated with the service-connected condition.  The Veteran reported that he received treatment through VA and through a private source Dr. C. 

In 2006, the Veteran submitted medical records of Dr. C. dated from 1999 to 2005, which were accompanied by a waiver.  Private X-ray films dated in June 1999 revealed evidence of asbestosis with calcified pleural plaque bilaterally.  Pulmonary function testing (PFT) conducted in July 1999 revealed FVC of 86% of that predicted and DLCO (SB) of 61% of that predicted, which was described as a mild reduction in diffusing capacity.  These records also include an entry of July 2005 in which Dr. C. mentioned that the Veteran had undergone a full work-up in 1999 which had revealed a mild decrease in DLCO and calcified pleural plaques shown on CT scan.  Dr. C. stated that this work-up (2005) confirmed findings of mildly decreased DLCO and that a CT scan revealed no evidence of ongoing pulmonary process secondary to asbestos exposure.   

The file contains a private medical report of Dr. N. dated on August 7, 2008.  The report documents that the Veteran's history of asbestos exposure during service, his smoking history and his complaints of shortness of breath, fatigue on exertion and coughing.  PFT revealed FVC of 94% of predicted post-bronchodilator and 92% of predicted pre-bronchodilator.  DLCO of 52 and 42 percent of that predicted was recorded, described as showing a severe reduction in diffusing capacity.  Dr. N. opined that the Veteran had unequivocal evidence of asbestos induced pleural disease caused by his cumulative exposure to asbestos dust.  Dr. N. indicated that he had informed the Veteran that this condition may cause greater incapacity and progressive deterioration of health.

A VA examination was conducted in mid-August 2008.  The examiner indicated that PFT (FEV1, FEV1/FVC and FEF25-75%) revealed minimal airway obstruction, suggesting small airway disease.  FVC was 90% of predicted post-bronchodilator and 82% of predicted pre-bronchodilator.  It does not appear that DLCO (SB) testing was conducted.  Chest X-ray films revealed bilateral pleural calcifications and hyperaerated lungs.  Asbestosis was diagnosed.  The examiner opined that it was at least as likely as not that the Veteran had asbestosis based on his history and clinical presentation.  

Upon VA examination of November 2009, it was noted that the Veteran could walk 400 yards, stand for 45 minutes, and had not had any medically advised bedrest during the last 12 months.  PFT revealed FVC of 94% of predicted post-bronchodilator and 80% of predicted pre-bronchodilator.  DLCO of 45 and 44 percent of that predicted was recorded, described as showing a severe diffusion defect.  The PFT also revealed moderately severe obstructive airway disease with significant reversibility.  Asbestosis with calcified pleural plaques on X-ray films and abnormal DLCO was diagnosed.  The examiner opined that it was at least as likely as not that the changes in the lung represented asbestosis with exposure during service.  

By rating action of February 2010, a 30 percent evaluation was assigned for asbestosis with diffuse calcified pleural plaque, effective from August 12, 2008.  

A VA examination was conducted in June 2010.  The report indicated that the Veteran had worked at a machinery manufacturing company for 41 years until he retired in 2006.  The Veteran's listed medications consisted of: bronchodilators; Terazosin; Pravastatin; and nebulized Atrovent, 2 puffs a day.  The report indicated that the Veteran was very physically active, to include walking and playing golf.  Shortness of breath on exertion was noted and the report mentioned that the Veteran was limited to walking for 1 to 2 city blocks.  A chest CT scan revealed numerous bilateral calcified pleural plaques with no hilar or mediastinal adenopathy.  There was no pulmonary infiltration or pleural effusion.  PFT revealed moderate obstructive airway disease.  Asbestosis and chronic obstructive pulmonary disease (COPD) were diagnosed.  

In August 2011, a review of the file was done by a VA examiner in order to report and assess the PFT findings which were only minimally mentioned in the 2010 VA examination report.  At that time, the examiner noted that the Veteran was using inhaled bronchodilators, but no inhaled steroids, oral steroid therapy or home oxygen.  Reduced DLCO of 32 percent of predicted was noted.  The examiner commented that the severe diffusion defect was disproportionate to the degree of COPD and that it was at least as likely as not that the shortness of breath was related to the asbestosis and COPD.  

By rating action of December 2011, the RO granted an initial 30 percent evaluation for asbestosis with diffuse calcified pleural plaques, effective from February 10, 2005; a 60 percent evaluation effective from August 7, 2008; and a 100 percent evaluation from June 1, 2010.  

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent for asbestosis with diffuse calcified pleural plaque is warranted prior to August 7, 2008 and that an evaluation in excess of 60 percent is warranted prior to June 1, 2010.  The Board notes that effective from June 1, 2010, a 100 percent schedular evaluation has been assigned.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the entirety of the appeal period, the Veteran's service-connected asbestosis with diffuse calcified pleural plaques has been evaluated under 38 C.F.R. § 4.97, DC 6833.  Under this diagnostic code a 100 percent rating requires FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires continuous outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833 (2010).

A 60 percent rating requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio respiratory limitation.  Id.  A 30 percent rating requires FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  Id.  A 10 percent rating requires FVC of 75 to 84 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  Id.

The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2010).

The Board observes that assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Diagnostic Code 6833 is deemed by the Board to be the most appropriate rating criteria primarily because it pertains specifically to asbestosis which has been repeatedly diagnosed in this case and service-connected since February 2005.  The Board has identified no evidence to suggest that another diagnostic code would be more appropriate.  In addition, neither the Veteran nor his representative has contended that a different diagnostic code is more appropriate.   Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6833.

In order for a rating in excess of 30 percent to be assigned prior to August 7, 2008, under Diagnostic Code 6833, the medical evidence must show that the Veteran's service-connected asbestosis with diffuse calcified pleural plaques is productive of FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio respiratory limitation.  

In this case, PFT revealed FVC of 103 to 109 percent predicted upon VA examination of October 2005, far exceeding the criteria for even a compensable evaluation in excess of 10 percent.  However, also on file are private medical records of Dr. C. dated from 1999 to 2005, which must be considered as a whole to understand the context of the findings made during that time period.  Those records reflect that upon PFT conducted in 1999, DLCO (SB) of 61% of that predicted was shown, described as a mild reduction in diffusing capacity.  When seen in July 2005, Dr. C, referenced the 1999 findings and indicated that recent findings of 2005 continued to confirm findings of mildly decreased DLCO.  With any doubt resolved in favor of the Veteran, it would appear that clinical records of Dr. C. reflect that PFT findings of 2005 also showed DLCO (SB) of 61% of predicted or thereabouts - comporting with the assignment of a 30 percent evaluation under code 6833.  It is upon this basis that the currently assigned initial 30 percent evaluation has been based.  

Significantly, prior to August 7, 2008, the file does not contain PFT results revealing FVC of 50-to-64 percent predicted, or lower.  Similarly, a 60 percent rating may be assigned based on findings of DLCO (SB) of 40 to 55 percent predicted.  Again during this time period, the file contains not one PFT revealing DLCO findings of 40-to 55 percent predicted, or lower.  In addition, there is no medical evidence that the Veteran's maximum exercise capacity meets the criteria for a 60 percent evaluation.  Hence, for the portion of the appeal period extending from February 10, 2005 to August 6, 2008, the criteria for an initial evaluation in excess of 30 percent have not been met.  

For the portion of the appeal period extending from August 7, 2008 to May 31, 2010, a 60 percent evaluation is currently assigned.  This rating is supported by findings made upon private evaluation of August 7, 2008, at which time DLCO of 52 and 42 percent of that predicted was recorded, described as showing a severe reduction in diffusing capacity.  In order to warrant an evaluation in excess of 60 percent, PFT findings of FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; a requirement of continuous outpatient oxygen therapy, must be shown.  

However, during that time period, the file does not contain any PFT findings revealing FVC results of less than 50 percent predicted.  PFT findings of DLCO (SB) of less than 40 percent predicted are also not shown.  Moreover, there is no evidence that the Veteran requires outpatient oxygen therapy because of his service-connected asbestosis, and there is no medical evidence that his maximum exercise capacity meets the criteria for a 100 percent disability rating.  The record does not reflect that the Veteran has cor pulmonale or pulmonary hypertension.  Hence, for the portion of the appeal period extending from August, 7, 2008 to May 31, 2010, the criteria for an evaluation in excess of 60 percent have not been met.  

From June 1, 2010 forward, a 100 percent schedular evaluation has been assigned based on PFT findings of DLCO of 32 percent of predicted.  This is the maximum schedular evaluation available and the assignment of this rating is supported by the clinical evidence.  

The Veteran has presented lay statements and testimony relating to the severity of his asbestosis with calcified pleural plaque bilaterally, particularly manifested by shortness of breath and fatigue on exertion.  A layperson is generally competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., experiencing or observing pain in the feet and shortness of breath).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Essentially, the Veteran is competent to provide the aforementioned information regarding his symptoms and such information is credible.

However, in this case, there is no basis for assignment of any higher schedular rating for asbestosis, based on consideration of both the lay and clinical evidence.  The Board reiterates that the applicable rating criteria relating to asbestosis are largely predicated on specific clinical findings and manifestations, which are essentially beyond the competency of the Veteran to determine himself.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

For the foregoing reasons, the Board finds that there is no basis for increased and/or further staged ratings for the Veteran's asbestosis with calcified pleural plaque bilaterally for any portions of the appeal period, and the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher initial and subsequent ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (Court) recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his asbestosis with calcified pleural plaque bilaterally, cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Here the Veteran retired in 2006, which is appears to be coincident with an increase in his symptomatology (although at this point it is unclear whether this was due to such symptoms).  As such, arguably a TDIU claim has been raised and will be address in the Remand below.  


ORDER

An initial evaluation in excess of 30 percent for asbestosis with calcified pleural plaque bilaterally for the portion of the appeal period extending from February 10, 2005 to August 6, 2008, is denied.

An evaluation in excess of 60 percent for asbestosis with calcified pleural plaque bilaterally for the portion of the appeal period extending from August 7, 2008 to May 31, 2010, is denied.


REMAND

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, evidence on file indicates that the Veteran retired in 2006, the circumstances of which were unclear.  However, clinical evidence reflects that the Veteran's symptoms increased to a compensable level as of 2005, indicating the possibility that his decision to retire and his symptoms of asbestosis may be linked.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for asbestosis with calcified pleural plaque bilaterally (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.  

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The RO should ascertain whether the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) benefits and in the event that he is, the SSA decision and records upon which it was based should be obtained.  

4.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected disorders to include asbestosis.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


